  Case 18-30254       Doc 54   Filed 03/01/21 Entered 03/02/21 08:08:21               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-30254
Lynon Ragland                                )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. The Debtor's current plan payment default is deferred to the end of the plan.

   2. The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan.




                                                          Enter:


                                                                     Honorable Jacqueline Cox
Dated: March 01, 2021                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
